 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NE YORK

CASE NO. 1:19-cv-06982-LLS

COMMAND ARMS ACCESSORIES, LLC
And CAA INDUSTRIES, LTD.

Plaintiff,
VS.
ME TECHNOLOGY, INC.,

Defendant.

DECLARATION OF TAL HERMONI

 

1. My name is TAL HERMNOI, From ISRAEL. until May 2018, I served as CEO

of CAA Industries, Ltd. (CAA Israel).

2. In my capacity as CEO of CAA Israel, I interacted with personnel from CAA
Israel’s sister company, ME Technology, Inc. (CAA USA), on a daily basis. CAA USA was the

exclusive US distributor for conversion kits and other firearms accessories for CAA Israel.

3 CAA USA was the main user of the website. CAA USA needed daily access to
the website to market and promote the CAA product line. After several instances where there
were problems with the website and its maintenance, I determined that CAA Israel had little need

for the website, and that it would be better for CAA USA to handle the hosting and maintenance

 

 
 

of the website. Therefore, I made the decision on behalf of CAA Israel to transfer all

responsibility for the website to CAA USA.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed on 09/01/2019

Wm

Ge Tal Hermoni

 
